                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES J. ELLENBECKER,

                    Plaintiff,                             4:19CV3038

       vs.
                                                        SECOND AMENDED
BNSF RAILWAY COMPANY, a                                PROGRESSION ORDER
Delaware corporation;

                    Defendant.


      This matter comes before the Court on the Joint Motion to Amend
Progression Order and Trial Date (Filing No. 41).


      IT IS ORDERED:

      1) The trial and pretrial setting are vacated.


      2) The trial and pretrial conference will not be set at this time. A status
         conference to discuss case progression, the parties’ interest in
         settlement, and the trial and pretrial conference settings will be held with
         the undersigned magistrate judge on August 4, 2020 at 9:00 a.m. by
         telephone. Counsel shall use the conferencing instructions assigned to
         this case to participate in the conference. (Filing No. 10).

      3) The final progression order is amended as follows:

             a. Written discovery deadline: 4/2/2020

             b. Motions to compel written discovery responses: 4/16/2020

             c. Deadline for complete expert disclosures
                   i. Plaintiff: 5/18/2020
                  ii. Defendant: 6/15/2020
                 iii. Plaintiff rebuttal: 6/29/2020
      d. Deposition deadline: 8/14/2020

      e. Summary judgment deadline: 9/14/2020


Dated this 28th day of January, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
